Allow 
me to congratulate you. Sir, on your election to preside over this session of 
the General Assembly. 
I am also pleased to welcome the new countries that have joined the 
United Nations and to pledge to them the friendship and cooperation of 
Nicaragua. 
Nearly 50 years since the San Francisco Charter was signed there exists a 
new world order similar in importance to, but very different from, that which 
gave birth to the United Nations Charter. The walls of intolerance are 
crumbling and the pillars of apartheid are beginning to give way. New 
democracies have arisen on the ruins of dictatorships. The era of 
confrontation between the super-Powers has come to an end, and most of the 
nations of the world are now working for peace. We are building a new world 
order in which equity, solidarity and the rule of international law must be 
promoted. 
This transition towards a new world order, although positive, is not 
without danger. Major contradictions have arisen. The expectation that the 

improvement of relations between East and West would yield a "peace dividend" 
has not yet been realized. 
There is an urgent need to forge a consensus on a world-wide commitment 
to strengthen international cooperation and reactivate economic growth and 
development. The efforts of the overwhelming majority of the Members of the 
Organization to promote growth and development continue to be hindered by 
restricted access to new markets, scarce financial resources, lack of foreign 
investment, the debt burden, limitations on the transfer of technology and the 
ongoing inequality in the financial systems and international trade. 
The coffee situation, brought about by an abrupt decline in prices, 
deserves renewed efforts in the negotiations for a new Agreement in the 
International Coffee Organization. As regards bananas, we would like to see a 
free market, without protectionist barriers, that takes duly into account the 
economic and commercial realities of the Latin American countries. 
An alarming number of people are still suffering the tragic consequences 
of armed conflict, and poverty continues to stifle hopes for a better future. 
Millions of children do not have access to health care or education. Millions 
of women, who constitute the majority of the world's population, remain 
oppressed. Our Organization can become a more important mechanism for 
promoting economic and social development by implementing the primary 
strategies that have been worked out and agreed upon by its members. 
The restructuring of the United Nations in the economic and social fields 
is of particular importance to Nicaragua. We want the purposes that have been 
set forth to become realities. We support the actions of the 
Secretary-General to bring about improved coordination of the various 
components of the system by establishing a presence in countries based on an 
integrated and unified approach. We also support the reforms within the 

Secretariat itself and the functioning of the new Department of Economic and 
Social Development. Nicaragua also supports the strengthening of the Economic 
and Social Council. 
The yearning of peoples for freedom, justice and respect for the dignity 
and worth of the individual is stronger than evil or tyranny. Nothing can 
prevent peoples from freeing themselves from political oppression or the 
culture of violence. 
Two years ago I referred here to the main challenges that my Government 
had set for itself in bringing peace to my country, building democracy and 
fighting inflation. Today I can say that we have succeeded. 
In the elections of 25 February 1990 Nicaraguans established a patriotic 
alliance based on peace, reconciliation, freedom, progress and justice. As an 
important initial step in the building of a democratic and free society, we 
brought peace to the country after many years of civil war. Once the 24,000 
men of the Nicaraguan resistance had been disarmed we began the general plan 
for reducing the size of the army. When I came to the General Assembly in 
1990 I said that we had reduced the army from 96,000 men to 34,000. Today our 
army is made up of only 17,000 men. 
 
I feel that the dream of a Central America where the sound of hands at 
work for ever takes the place of the sound of gunfire is coming closer. We 
have established disarmament brigades throughout the country and are promoting 
the national plan to collect, in stages, weapons in civilian hands. This 
effort has produced highly satisfactory results, and the people of Nicaragua 
themselves have witnessed the destruction and burial of nearly 50,000 weapons 
of war, which has reduced the probability of armed conflicts and 
confrontations. 
In 1991, thanks to the effort made by our people, we laid the foundations 
for economic recovery in Nicaragua by putting an end to hyperinflation, which 
had reached nearly 55,000 per cent; today, the inflation rate is down to zero. 
We have begun the transition from totalitarianism to civilian democracy, 
from a centralized economy to a social, market economy. We have guaranteed 
freedom of expression, there are many more communications media, and there is 
complete freedom of thought and religion. 
We have also strengthened the freedom of association. There is clear 
separation of the powers of the State, and we have the first legislative 
assembly in Nicaragua's history; 16 political parties are represented in the 
assembly following the first free elections since our independence 171 years 
ago. 
I should also like to emphasize the fact that, as a result of our 
striving to come closer together, we have been able to develop, with great 
success, the economic stabilization and adjustment programme. The budget has 
been balanced, military expenditure have been drastically cut, wages have been 
stabilized, privatization is moving forward with the support and participation 
of the workers, and new banks and private financial institutions have begun to 
operate in my country. 
 
Thanks to the progress made in our economic programme, and with support 
from the provisions made by this Assembly in 1990 and 1992, it has been 
possible to ensure special treatment from the international community. We 
have had 75 per cent of our debt to the Paris Club forgiven, and new 
international credits are being made available to Nicaragua. 
Now we must take the next step: to reactivate the economy of the country 
and promote development within the framework of increasingly strengthening 
public order and the State of Law, which, together with attention to social 
problems, is at the focus of our immediate aims. 
We have come to this forum to speak of the urgent need for special and 
total cooperation from the United Nations system in the social and economic 
reconstruction of Nicaragua. Once peace and economic stability reign we must 
tackle the aftermath of the war and the root causes of that war, the problems 
of unemployment and also the reincorporation of displaced and repatriated 
persons into the social and economic life of the country. We ask for the 
international community's support for this United Nations programme, 
particularly because our situation has been made worse this year by terrible 
natural disasters such as the eruption of the Cerro Negro volcano and the 
recent tsunami. 
The chances for reinforcing stability and promoting reconciliation and 
economic grown in our country are better than they were when I began my term 
in office. For the first time, we are the major players in championing our 
own freedom and- bringing about our own changes through dedicating ourselves to 
the task of national reconstruction, the common cause of the Nicaraguan 
nation. The present democratic process in Nicaragua is in keeping with the 
legitimate interests and the deeply-held convictions of our people, and is in 
tune with the spirit of the changes taking place throughout the world. 

The major achievements of the last two years have been made possible, 
first, by the determined efforts of the Nicaraguan people, who have summoned 
the determination to tackle the vicissitudes of history, and secondly, by the 
support and solidarity of the international community, whose friendly 
cooperation has supported the Nicaraguan people's own efforts. I wish to 
avail myself of this world forum to offer profound thanks to the peoples and 
governments which have helped us, and to the international financial bodies, 
including the Interamerican Development Bank, the World Bank and the 
International Monetary Fund. I offer them all the sincere gratitude of the 
people and Government of Nicaragua. 
International cooperation is indispensable if Nicaragua is to consolidate 
and build on the progress that has been made. If assistance to Nicaragua is 
suspended, or, even worse, if the undertakings made by the international 
community at the meetings of the consultative group organized by the World 
Bank are not fulfilled, the land we have been cultivating with so many 
sacrifices will go back to being barren, fertile ground only for intolerance, 
confrontation and totalitarianism. We must not allow that to happen. 
Two years ago, in this very forum, I said that my dream was for a 
demilitarized Central America. We have therefore worked tirelessly to promote 
regional negotiations with a view to reducing weapons and troop numbers in 
Central America to the lowest possible level. 
I also talked about my dream of a unified Central America. Today, our 
countries are speaking with one voice and are negotiating free trade 
agreements with other regional blocs. Our process of integration has taken on 
strength and vigour in all areas. The ideal of a strong and united Central 
America is coming ever closer. With every passing day, I see that reality and 

our dreams can come closer together when there is the will and the 
determination. I firmly believe that Central America has taken the historic 
and irrevocable decision to move forward, as a region, along the path of 
peace, freedom, democracy and development. 
We in Nicaragua are concerned at how fragile democracy is in the 
developing countries. Very many of them have chosen the path of democracy; 
some, like Nicaragua, have made significant progress in the midst of a 
difficult transition. All of them, though, could benefit even more from 
resolute international support in favour of democracy. We have the impression 
that the international community has not yet fully realized what is at stake 
in some of these countries. Freedom is still extremely fragile there, and 
economic and social democracy is a distant dream. The case of Haiti is a 
reflection of the concerns and sufferings of Latin America. 
Generally speaking, the new democracies lack democratic institutions and 
traditions; the economic elements that promote change are scarce; violence has 
not yet fully died out and intolerance and hatred still reign. In the nascent 
democracies, the new political systems must be bolstered in the midst of high 
levels of extreme poverty, the legacy of the foreign debt burden, the impact 
of stringent economic adjustments, the benefits of which will be felt only 
over the long term. These are serious constraints on efforts to get the 
economy off the ground and to promote growth, and extra efforts must be made 
on top of what is normal for developing countries. 
 
With suitable international cooperation that complements internal efforts 
and respects the sovereignty of our nations, and with the establishment of 
modern, flexible democratic systems, we will attain the noble objectives we 
have set for ourselves. 
With the end of the war and the emergence of peace, we have begun to lay 
the foundations of a sovereign, non-aligned, independent foreign policy of 
international reconciliation, which will make it possible for us to establish 
diplomatic relations with all the nations of the world. Its basic tenets 
offer an excellent opportunity to develop further our own democratic process 
and support that of fraternal countries. 
It is our hope that meaningful commitments can be achieved among the 
members of the international community during the World Conference on Human 
Rights in 1993, the Conference on Population and Development in 1994 and at 
the World Summit for Social Development, which will be held in 1995. 
The end of the cold war has given the United Nations the best opportunity 
in its history to play to the full its important role in the international 
system of collective security. 
Peace-keeping operations in their various forms and the participation of 
the Organization in the resolution of conflicts should be strengthened. 
With the onset of peace in El Salvador this year and the strengthening of 
our own process in Nicaragua, Central America has ceased to be a zone of armed 
conflict affecting international security. We welcome the great efforts 
towards understanding being made in Guatemala and we call on the international 
community to continue providing its valuable cooperation in the commitments we 
Central Americans have undertaken with our own peoples. 
In the Middle East it is urgent that a solution to the Arab-Israeli 
conflict and the situation of the Palestinian people be found. It is our hope 

that the talks will continue and that concrete results will be achieved that 
will contribute to better dialogue and a definitive peace agreement. 
We condemn the serious situations existing in Somalia, Bosnia and 
Herzegovina and Iraq. 
In the case of Iraq, we advocate full compliance with the Organization's 
decisions, with regard to their humanitarian aspects and with the human rights 
of the civilian population. 
In connection with the situation in Bosnia-Herzegovina, the cessation of 
hostilities, the provision of humanitarian assistance and free access to the 
International Committee of the Red Cross and other organizations providing 
medical and humanitarian assistance are universal demands that should be met 
immediately. 
Conditions in Somalia call for stronger action on the part of the 
Organization. The world's conscience cannot tolerate situations like those we 
are witnessing there. 
Nicaragua has offered to take part in any humanitarian-assistance or 
peace-keeping operation in Somalia, and we are also willing to be a part of 
any other effort to relieve the tragedy of that beloved people. 
We are following with interest the situation in South Africa. We hope 
that soon its sons and daughters, united, will devote themselves to the task 
of national reconstruction in democracy and freedom. 
I should also like to mention the situation of a nation of 21 million 
inhabitants which today has one of the most vigorous economies in the 
international system. It is time we acknowledged the important efforts made 
by that nation in the economic, political and social fields. I speak of the 
Republic of China in Taiwan. 

In conclusion, I wish to say that Nicaragua has faith in the United 
Nations. We are sure that its reorganization will make it stronger and will 
make further effective changes in its operation. Members may be sure that the 
United Nations community will always have Nicaragua by its side. 
